Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 6-7, 9-11 and 13-20 are pending.
Applicants arguments filed on 12/13/2021, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments, filed on 12/13/2021, have each been entered into the record. Applicants have newly added claims 18-20. Claims 2 and 10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Claim 13-14 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention. Therefore, claims 1, 3-4, 6-7, 9, 11 and 15-20 are subject of the Office action below.

Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1, 3-4, 6-7, 9, 11 and 15-17 is maintained and newly added claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim   (Clinical Nutrition Research, 2013, 2, 81-90, cited in the previous Office action), as evidenced by Shinozuka (U.S. Pub. No. 20120029026, published 02/02/2012, cited in the previous Office action), in view of: i) CN103505485A (Machine Translation, published 01/15/2014, cited in the previous office action); ii) Soldati (U.S. Pub. No. 20040213857, published 10/28/2004, cited in the previous office action); iii) Layman (Nutrition Today, 2009, 44(1) 43-48, Abstract, cited in the previous Office action); and iv) Boderke (U.S. Pub. No. 20050143347, published 06/30/2005, cited in the previous office action), for the reasons of record set forth in the Office action mailed on 08/27/2021, of which said reasons are herein reiterated.
Applicants describe their invention as a therapy for preventing overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in an Offspring, comprising administering vitamin B2 to women desiring to get pregnant and/or during pregnancy and/or during lactation. Please see instant specification at page 3, lines 18-22. 
The specification provides a working example of a measured correlation of a vitamin B2 deficiency in expecting mothers with an increased likelihood that the offspring develops overweight, obesity, excessive fat accumulation and/or associate metabolic disorders (emphasis added). Please see instant specification at pages 11-14 and Figure 1.
 Based on the Applicants’ work (see discussions above), Applicants are now claiming to have invented a method for administering a DHA free composition comprising 1.5-2 mg of vitamin B2/day to a mother that has metabolic syndrome, during pregnancy, during lactation, and/or within 4 months preceding pregnancy, wherein, the vitamin B2 is from a natural source, in order to none of the Applicants work involves of administering any vitamin B2 composition (including a DHA free vitamin B2 composition) of any amount of vitamin B2 (including the claimed 1.5-2 mg/day range), to any mother (including a mother that has metabolic syndrome), during pregnancy, during lactation, and/or within 4 months preceding pregnancy (emphasis added).
Independent claim 1 is directed to a method for preventing overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in offspring, comprising administering a DHA free composition comprising 1.5-2 mg of vitamin B2 (riboflavin) per day to a mother that has metabolic syndrome, during pregnancy, during lactation, and/or within 4 months preceding pregnancy, wherein, the vitamin B2 is from a natural source (emphasis added). 
Regarding claim 1, Lim teaches administering a composition comprising 0.5-1.3 mg vitamin B2/day to pregnant women with type 2 diabetes mellitus (T2DM). The composition of Lim does not contain DHA. Please see Table 3. The claimed range of 1.5-2 mg vitamin B2 /day is merely close to the upper range disclosed by Lim because Lim teaches 0.5-1.3 mg vitamin B2/day (see discussions above)
 Although Lim is not explicit in teaching T2DM as a metabolic syndrome, Shinozuka provides evidence that T2DM is an example of a metabolic syndrome1. 
Accordingly Lim as evidenced by Shinozuka teaches administering a DHA free vitamin B2 composition to a mother that has metabolic syndrome, during pregnancy (emphasis added).
Lim as evidenced by Shinozuka differs from the invention of instant claim 1 only insofar as Lim as evidenced by Shinozuka is not explicit in teaching: i) vitamin B2 in the range of 1.5-2 mg; ii) vitamin B2 from a natural source and iii) role of vitamin B2 in the degradation of fats.
CN103505485A is cited for teaching 0.5-20 mg vitamin B2/day as suitable for consumption by pre-pregnant women, pregnant women and lactating mothers (see ¶ 0046).
Soldati is cited for teaching 1.0 to 1.8 mg vitamin B2 (see ¶ 0073), as suitable for consumption (during one day period) by pregnant women, lactating women or women having childbearing potential that are attempting to become pregnant (see ¶ 0056).
The claimed range of 1.5-2 mg vitamin B2 /day overlaps or lies within the range disclosed by CN103505485A and Soldati because: i) CN103505485A teaches 0.5-20 mg vitamin B2/day (see discussions above); and ii) Soldati teaches 1.0 to 1.8 mg vitamin B2 (see discussions above).
Layman is cited for disclosing egg as a source of riboflavin (see abstract).
Furthermore, Boderke is cited for teaching that vitamin B2 plays a role in the degradation of fats, carbohydrates and protein (see ¶ 0040).
The claimed range of 1.5-2 mg vitamin B2 in instant claim 1, is an art-recognized variable (see discussions above). Therefore, the selection of specific amount of vitamin B2, would have been routinely determined and optimized by a person skilled in the art through test series following the requisite guidelines set forth in the prior art disclosure. 
It is noted that no criticality has been demonstrated in the specification with regard to the administration of the claimed range of 1.5-2 mg vitamin B2/day to any mother (including a mother that has metabolic syndrome), during pregnancy, during lactation, and/or within 4 months preceding pregnancy.
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05. 
In the instant case, because the claimed range of 1.5-2 mg vitamin B2 in instant claim 1: i) is merely close to the upper range disclosed by the prior art (see discussions above); and ii) overlaps or lies inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
At the time the instant invention was filed, one skilled in the art would have found it obvious to modify Lim as evidenced by Shinozuka with CN103505485A, Soldati, Layman and Boderke, in order to administer a DHA free vitamin B2 composition of instant claim 1, to, for example, a pregnant woman having metabolic syndrome (a T2DM pregnant woman), with a reasonable expectation of: i) treating the metabolic syndrome (T2DM); and ii) degradation of fats, carbohydrates and protein.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Since Lim as evidenced by Shinozuka and in view of CN103505485A, Soldati, Layman and Boderke combined to disclose administering a composition of claim 1 to the same patient population of claim 1 (see discussions above), the method of Lim as evidenced by Shinozuka and in view of CN103505485A, Soldati, Layman and Boderke, must necessarily results in the prevention of overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in offspring. This is because the prevention of, for example, overweight or obesity in the offspring, is a natural process that flows from a patient population of instant claim 1 and the DHA free vitamin B2 composition administered. 
Therefore, claim 1 is necessarily obvious over Lim as evidenced by Shinozuka and in view of CN103505485A, Soldati, Layman and Boderke.
Regarding claims 3-4, Lim discloses micronutrients (a nutritional supplement), snack, meal and food. Please see abstract, pages 83-84 and Table 2.
Regarding claim 6, Lim discloses daily administration from between June 2008 and May 2010 (see abstract). 
Regarding claim 7, Lim discloses daily administration (see Table 3).
Regarding claims 9 and 11, the recitation outcomes of a method of claim 1 resulting in: i) preventing overweight, obesity, excessive fat accumulation and/or associated metabolic disorder in the offspring later in life (claim 9); and ii) reducing fat mass (claim 11), are not given any patentable weight because each of the recited outcome is simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since Lim as evidenced by Shinozuka and in view of CN103505485A, Soldati, Layman and Boderke, combined to teach a method of claim 1 (see discussions above)., the method of Lim as evidenced by Shinozuka and in view of CN103505485A, Soldati, Layman and Boderke, must necessarily produce the same outcomes of recited in claims 9 and 11. 
This is because each of the recited outcomes in claims 9 and 11, is a natural process that flows from, for example, a patient population of instant claim 1 and the DHA free vitamin B2 composition administered. Furthermore, Boderke teaches that vitamin B2 plays a role in the degradation of fats, carbohydrates and protein (see discussions above).
Therefore, claims 9 and 11 are obvious over Lim as evidenced by Shinozuka and in view of CN103505485A, Soldati, Layman and Boderke.
Regarding claim 15, Layman discloses eggs (see discussions above).
Regarding claims 16-17, Lim discloses administering the composition during pregnancy (see discussions above).
Regarding claims 18-20, Lim as evidenced by Shinozuka and in view of CN103505485A, Soldati, Layman and Boderke, combine to teach administering a composition of claim 1 to a patient population of claim 1 (see discussions above). The method of Lim as evidenced by Shinozuka and in view of CN103505485A, Soldati, Layman and Boderke, must necessarily results in the prevention of overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in the: i) offspring (claim 18); ii) offspring at an age of at least 4 years old (claim 19); and iii) offspring at an age of at least 6 years old. This is because the prevention of, for example, overweight or obesity in the offspring, is a natural process that flows from a patient population of instant claim 1 and the DHA free vitamin B2 composition administered. 
Therefore, claims 18-20 are necessarily obvious over Lim as evidenced by Shinozuka and in view of CN103505485A, Soldati, Layman and Boderke.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing.

Response to the Applicants’ Arguments/Remarks
Applicants contend the rejection on the grounds that even if the cited references combine to teach a method of instant claim 1, the Applicants allege that the instant claims are non-obvious over the prior because of an unexpected and surprising observation that a vitamin B2 deficiency in expecting mothers was found to significantly correlate with an increased likelihood that the offspring develops overweight, obesity, excessive fat accumulation and/or associate metabolic disorders (emphasis added). Applicants cite instant specification at page 4, lines 5-12; Examples, page 12, line 4-page 14, line 12 and Figure 1, in support of the Applicants allegation. Please see pages 6-10 of Remarks filed on 12/31/2021.
Applicants also state:
“Specifically, Applicant has tested the effects of vitamin B2 levels in women during late pregnancy on the adiposity of their children measured by dual X-ray absorptiometry (DXA). Applicant surprisingly found that vitamin B2 levels in women during late pregnancy had a negative correlation with a greater adiposity of their children measured by dual X-ray absorptiometry (DXA), as shown in FIG. 1 of the specification (emphasis added).” Please see page 7 of Remarks.
“The experimental data in FIG. 1 of the Examples of the specification clearly demonstrated the effectiveness and criticality of the claimed method comprising administering a composition comprising vitamin B2 in an amount corresponding to 1.5-2 mg vitamin B2/day in prevention of overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in offspring (emphasis added).” Please see page 7 of Remarks.
“Here, Applicant has demonstrated that administering a composition comprising vitamin B2 in an amount corresponding to 1.5-2 mg vitamin B2/day has expectedly achieved the prevention of overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in offspring (emphasis added).” Please see page 8 of Remarks.

Applicants’ arguments have been fully considered but they are not found to be persuasive. 
 Regarding the advantageous results alleged by the Applicants for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness. The results must be unexpected. For the establishment of unexpected results, a few notable principles are well settled. It is Applicants’ burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e). Emphasis added.
In the instant case:
A) The instant claims are not commensurate in the scope with any evidence of unexpected results. This is because the instant invention (e.g., instant claim 1), is directed to a method for preventing overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in offspring, comprising administering a DHA free composition comprising 1.5-2 mg of vitamin B2 (riboflavin) per day to a mother that has metabolic syndrome, during pregnancy, during lactation, and/or within 4 months preceding pregnancy, wherein the vitamin B2 is from a natural source (emphasis added). However, page 4, lines 5-12; Examples, page 12, line 4-page 14, line 12 and Figure 1 of the instant specification, only relates to a correlation of vitamin B2 deficiency in expecting mothers with a likelihood that the offspring develops overweight, obesity, excessive fat and/or associated metabolic disorders (emphasis added). 
A review of the instant specification (including page 4, lines 5-12; Examples, page 12, line 4-page 14, line 12 and Figure 1, cited in support of the Applicants’ allegations), fails to provide any working example(s) of administering any vitamin B2 composition (including a DHA free vitamin B2 composition) of any amount of vitamin B2 (including the claimed 1.5-2 mg/day range), to any mother (including a mother that has metabolic syndrome), during pregnancy, during lactation, and/or within 4 months preceding pregnancy (emphasis added).
Accordingly, the instant claims are not commensurate in the scope with any evidence of unexpected results.
B) The Applicants have not made appropriate comparison of the claimed subject matter with the closest prior art. This is because:
i) The instant invention (e.g., instant claim 1), is directed to a method for preventing overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in offspring, comprising administering a DHA free vitamin B2 composition comprising 1.5-2 mg of vitamin B2 (riboflavin) per day to a mother that has metabolic syndrome, during pregnancy, during lactation, and/or within 4 months preceding pregnancy, wherein the vitamin B2 is from a natural source (emphasis added). The cited references combine to teach administering a vitamin B2 composition of instant claim 1 to a patient population of instant claim 1 (see discussions above).
ii) The Applicants are arguing (see pages 6-10 of Remarks), on the grounds that none of the cited references alone or in combination, discloses or suggests a correlation of vitamin B2 deficiency in expecting mothers with a likelihood that the offspring develops overweight, obesity, excessive fat and/or associated metabolic disorders (emphasis added). 
An appropriate comparison must compare an administration of a DHA free vitamin B2 composition of instant claim 1 to a patient population, with the administration of a DHA free vitamin B2 composition of the prior art to the same patient population of the prior art.
C) At the time the instant invention was filed (effective date 03/21/2014), the cited references combine to teach: i) administering a DHA free vitamin B2 composition of instant claim 1 (emphasis added), to a patient population of instant claim 1 (see discussions above); ii) vitamin B2 from a natural source (emphasis added, see discussions above); and iii) that vitamin B2 plays a role in the degradation of fats, carbohydrates and protein (see discussions above).
 Therefore, it would not have been an unexpected and surprising observation that an administration of a DHA free vitamin B2 composition of instant claim 1, to a patient population of instant claim 1, is found to result in the prevention of overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in offspring.
Applicants’ arguments on the grounds that the composition of Lim also includes other nutrients (see page 8 of Remarks), have been fully considered but they are not found to be persuasive. 
Although the composition of Lim includes additional element (other nutrients), which is not recited in the claims of the instant application, the instant invention (e.g., claim 1), recites the limitation “a composition comprising”. The transitional term "comprising", is synonymous with "including," "containing," or "characterized by," which is inclusive or open-ended and does not exclude additional, unrecited elements. Please M.P.E.P. § 2111.03.  
Applicants’ arguments alleging that the cited references alone or in combination fail to teach the claimed range of 1.5-2 mg vitamin B2 in instant claim 1, as an art-recognized variable (see page 8 of Remarks), have been fully considered but they are not found to be persuasive.
This is because:
1) The claimed range of 1.5-2 mg vitamin B2 /day is merely close to the upper range disclosed by Lim because Lim teaches 0.5-1.3 mg vitamin B2/day (see discussions above); and 
2) The claimed range of 1.5-2 mg vitamin B2 /day overlaps or lies within the range disclosed by CN103505485A and Soldati because: i) CN103505485A teaches 0.5-20 mg vitamin B2/day (see discussions above); and ii) Soldati teaches 1.0 to 1.8 mg vitamin B2 (see discussions above).
The claimed range of 1.5-2 mg vitamin B2 in instant claim 1, is an art-recognized variable (see discussions above). Therefore, the selection of specific amount of vitamin B2, would have been routinely determined and optimized one skilled in the art through test series following the requisite guidelines set forth in the prior art disclosure. 
It is noted that no criticality has been demonstrated in the specification with regard to the administration of the claimed range of 1.5-2 mg vitamin B2/day to any mother (including a mother that has metabolic syndrome), during pregnancy, during lactation, and/or within 4 months preceding pregnancy.
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05. 
In the instant case, because the claimed range of 1.5-2 mg vitamin B2 in instant claim 1: i) is merely close to the upper range disclosed by the prior art (see discussions above); and ii) overlaps or lies inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Applicants argue alleging that the Examiner's conclusion of obviousness is based on improper hindsight reasoning. Please see pages 8-9 of Remarks.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was filed, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
In the instant case:
The information regarding the administration of a DHA free vitamin B2 composition to a pregnant mother who has metabolic syndrome, is gleaned from Lim as evidenced by Shinozuka, wherein Lim as evidenced by Shinozuka teaches administering a DHA free composition comprising 0.5-1.3 mg vitamin B2/day to a pregnant mother that has metabolic syndrome. Please see discussions above.
The information regarding 0.5-20 mg vitamin B2/day as suitable for consumption by pregnant women, lactating women or women having childbearing potential that are attempting to become pregnant, is gleaned from CN103505485A and Soldati, wherein: i) CN103505485A teaches 0.5-20 mg vitamin B2/day as suitable for consumption by pre-pregnant women, pregnant women and lactating mothers (see discussions above); and ii) Soldati teaches 1.0 to 1.8 mg vitamin B2  as suitable for consumption (during one day period) by pregnant women, lactating women or women having childbearing potential that are attempting to become pregnant (see discussions above).
The information regarding a natural source of vitamin B2, is gleaned from Layman, wherein Layman teaches egg as a natural source of vitamin B2 (see discussions above).
The information regarding the role of vitamin B2 in the degradation of fats, is gleaned from Boderke, wherein Boderke teaches that vitamin B2 plays a role in the degradation of fats, carbohydrates and protein 2 (see discussions above).
Therefore, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify Lim as evidenced by Shinozuka with CN103505485A, Soldati, Layman and Boderke, in order to administer a DHA free vitamin B2 composition of instant claim 1, to, for example, a pregnant woman having metabolic syndrome (a T2DM pregnant woman), with a reasonable expectation of: i) treating the metabolic syndrome (T2DM); and ii) degradation of fats, carbohydrates and protein.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
	For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Conclusion
No claim is allowable.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        







    
        
            
        
            
        
            
    

    
        1 Please see Shinozuka at ¶ 0004.